DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           MARIA COLEGAS,
                              Appellant,

                                     v.

U.S. BANK NATIONAL ASSOCIATION AS LEGAL TITLE TRUSTEE FOR
               TRUMAN 2016 SC6 TITLE TRUST,
                         Appellee.

                              No. 4D18-3010

                              [March 28, 2019]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joel T. Lazarus, Judge; L.T. Case No.
CACE16-011457 (11).

   Michael Wrubel of Michael Jay Wrubel, P.A., Davie, for appellant.

    Adam Diaz and Roy A. Diaz of SHD Legal Group, P.A., Fort Lauderdale,
for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and LEVINE, JJ., concur.

                          *           *          *

   Not final until disposition of timely filed motion for rehearing.